[Logo] FOR IMMEDIATE RELEASE October 30, 2009 Company: Dominion Contacts: Media: Mark Lazenby (804) 819-2042, Mark.Lazenby@dom.com Ryan Frazier (804) 819-2521, C.Ryan.Frazier@dom.com Analysts: Greg Snyder (804) 819-2383, James.Gregory.Snyder@dom.com Nathan Frost (804) 819-2187, Nathan.J.Frost@dom.com DOMINION ANNOUNCES THIRD-QUARTER 2009 EARNINGS ·Third-quarter 2009 operating earnings of 99 cents per share as compared to guidance of 88 cents to 93 cents per share ·Third-quarter 2009 GAAP earnings of $1.00 per share ·Company affirms 2009 operating earnings guidance of $3.20 to $3.30 per share ·Company affirms 2010 outlook of $3.20 to $3.40 per share ·Conference call scheduled for 10 a.m. EDT today RICHMOND, Va. – Dominion (NYSE: D) today announced unaudited reported earnings determined in accordance with Generally Accepted Accounting Principles (GAAP) for the three months ended Sept. 30, 2009, of $594 million ($1.00 per share) compared to reported earnings of $508 million (87 cents per share) for the same period in Operating earnings for the three months ended Sept. 30, 2009, amounted to $592million (99 cents per share) compared to operating earnings of $545 million (94 cents per share) for the same period in 2008. Operating earnings are defined as reported (GAAP) earnings adjusted for certain items. Dominion uses operating earnings as the primary performance measurement of its earnings outlook and results for public communications with analysts and investors.Dominion also uses operating earnings internally for budgeting, for reporting to the board of directors, for the company’s incentive compensation plans and for its targeted dividend payouts and other purposes.
